IN THE SUPREME COURT OF THE STATE OF DELAWARE



CONCORD SQUARE ASSOCIATES,                    §
LLC, a limited liability Company,             §      No. 417, 2014
                                              §
      Defendant Below,                        §
      Appellant/Cross Appellee,               §
                                              §
      v.                                      §      Court Below – Superior Court
                                              §      of the State of Delaware,
KEVIN A. BROKUS,                              §      in and for New Castle County
                                              §      C.A. No.: N12C-01-098 JAP
      Plaintiff Below,                        §
      Appellee/Cross Appellant.               §

                             Submitted: May 20, 2015
                              Decided: May 21, 2015

Before STRINE, Chief Justice, HOLLAND, and SEITZ, Justices.

                                      ORDER

      On this 21st day of May 2015, the Court having considered this matter after

oral argument and on the briefs filed by the parties has determined that the final

judgment of the Superior Court should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its November 25, 2013 Order and its

Memorandum Opinion dated July 3, 2014.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                              Justice